CCA 201100110. On further consideration of the granted issues, 72 M.J. 154 (C.A.A.F. 2013), and 72 M.J. 159 (C.A.A.F. 2013), in light of United States v. Castellano, 72 M.J. 217 (C.A.A.F. 2013), and United States v. Kish, 72 M.J. 158 (C.A.A.F. 2013), it is ordered that the decision of the United States Navy-Marine Corps Court of Criminal Appeals is set aside, and the case is returned to the Judge Advocate General of the Navy for remand to the Court of Criminal Appeals for further consideration after the conclusion of its review in Kish.